Baldwin, J.
The evidence of Mrs. Clark’s declarations of her attachment to Mrs. Wolcott, and her intention, in the disposition of her property, to do more for her than for any of her other relatives, was relevant, and material. The fact of giving being in dispute, proof of an intention to give, and to give largely, tended directly to support Mrs. Wolcott’s claim, and ivhether the expression of such an intention was three years or three days before the donor’s death was unimportant as respects the competency of the evidence, however it might bear upon the weight to which it was entitled.
The other grounds of appeal are that the court erred in certain of its conclusions of fact. It is not contended that on the finding as it stands, the judgment could have been other thanitis; but the administratorcoinplains that the controlling *556facts are found contrary to the weight of evidence, and that he can ask this court to examine the testimony, which has been made a part of the record, and reverse the finding as to certain material points.
It is not claimed that there was not some evidence tending to support the conclusions embodied in the finding, nor that the court refused to find any fact which was established by undisputed evidence. Only with respect to the admission of Mrs. Clark’s declarations, is any error óf law raised by the reasons of appeal. None of the exceptions to the finding of the court, or to its refusal to find as requested by the appellant, relate to matters affecting the admissibility of those declarations. It follows that none of them are exceptions which, under the construction of the Act of 1893 adopted by this court (Styles v. Tyler, 64 Conn., 432), we can consider, as grounds of appeal.
There is no error in the judgment complained of.
In this opinion the other judges concurred.